Citation Nr: 0016709	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-04 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for tinnitus, secondary to 
service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active air military service from June 1954 to 
December 1957 and from June 1958 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for tinnitus, 
secondary to service-connected diabetes mellitus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran has not presented competent medical evidence 
that the currently diagnosed tinnitus is causally related to 
his service-connected diabetes mellitus.  

3.  The veteran's claim for service connection for tinnitus, 
secondary to service-connected diabetes mellitus is not 
plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for tinnitus, secondary to service-
connected diabetes mellitus.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records do not show any treatment for, or a 
diagnosis of, tinnitus.  In December 1962, the veteran 
sustained a fracture of the right mandible when he was 
involved in a motor vehicle accident.  No other significant 
head trauma was indicated.  At his pre-retirement physical, 
he was found to have an elevated two-hour post prandial 
sugar.  Upon separation examination in February 1976, the 
veteran was diagnosed with diabetes mellitus.  It was noted 
that no medication was needed for the condition at that time.  
A weight-reducing diet was recommended.  

At a VA examination in December 1976, the veteran was 
diagnosed with diabetes mellitus.  It was noted that the 
condition was under treatment by diet alone.  

An October 1990 VA consultation sheet indicated that the 
veteran was seen for complaints of hearing loss.  He denied 
the presence of tinnitus and vertigo.  

At a VA audiological examination in October 1991, the veteran 
complained of bilateral hearing loss.  He denied drainage, 
vertigo, and tinnitus.  Firing range noise exposure was 
related.

A private medical record, dated in February 1995, indicates 
that the veteran was seen for complaints of bilateral hearing 
loss, and constant tinnitus in both ears which he described 
as a "constant motor."  He first noticed the tinnitus at 
Christmas the previous year.  The impression was probable 
presbycusis, and tinnitus secondary to presbycusis.  

At a VA audiological examination in April 1995, the veteran 
reported that his left ear had a buzzing sound constantly.  
No specific diagnosis related to the tinnitus was noted.  

In a July 1995 statement, the veteran remarked that 
physicians at the Syracuse VAMC advised him that Motrin 
caused the tinnitus that he had continuously.  

In a November 1997 letter, the RO requested that the veteran 
submit medical evidence that he had persistent tinnitus as a 
direct result of the medication prescribed for his service-
connected diabetes mellitus.  

In a December 1997 statement, the veteran reported that he 
was first put on medication in the last six months by the VA 
Clinic in Rome, New York.  

The RO requested medical records from the VA Clinic in Rome, 
New York.  The records received included a VA audiological 
evaluation, dated in July 1997.  The veteran's major 
complaints were hearing loss and tinnitus.  He was fitted for 
hearing aids.  A progress note indicated that the veteran was 
seen in January 1998.  It was noted that he was on antibiotic 
therapy and Percocet had been prescribed.  

II.  Analysis

The threshold question to be addressed, in any claim, is 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If he has not, the claim must fail, and 
there is no further duty to assist in any development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).  See Morton v. West, 12 Vet. 
App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").  See also 
Schroeder v. West, 12 Vet. App. 184 (1999) (en banc order).

The Court of Appeals for Veterans Claims has also held that 
in order to establish a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection or link) 
between the in-service injury or aggravation and the current 
disability.  Competent medical evidence is required to 
satisfy this third prong.  See Elkins v. West, 12 Vet. App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table), and Epps, supra.  Although the claim need not 
be conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  See also Rose v. West, 11 Vet. App. 169 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Service connection will be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  In order to 
show that a disability is proximately due to or the result of 
a service connected disease or injury, the veteran must 
submit competent medical evidence showing that the 
disabilities are causally related.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In addition, disabilities 
aggravated by service-connected disabilities are also granted 
service connection.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran has asserted that he has tinnitus as a result of 
his service-connected diabetes mellitus.  Current medical 
evidence indicates that he first complained of tinnitus many 
years postservice.  However, he has not submitted any 
competent medical evidence which shows that his tinnitus is 
causally related to his diabetes mellitus, despite having 
been requested to do so by the VA.  Accordingly, the Board 
concludes that the veteran's claim for service connection for 
tinnitus, secondary to his service-connected diabetes 
mellitus is not well grounded.  See 38 C.F.R. § 3.310(a); 
Jones, supra.  

We have carefully considered the contentions of the veteran 
and, to the extent that he is offering his own medical 
opinion, we note that the record does not indicate that he 
has any professional medical expertise.  See King, supra.  
Therefore, his assertions of medical causation, sincere 
though they may be, are not probative, because lay persons 
are not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus:); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu, Voerth, Grottveit, supra.  
Hence, service connection for tinnitus, secondary to service-
connected diabetes mellitus is denied.  


ORDER

Entitlement to service connection for tinnitus secondary to 
service-connected diabetes mellitus is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

